                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

DEEPAK VARSHNEYA, et al.,                        )
                                                 )
                       Plaintiffs,               )
               v.                                )    No. 1:20-cv-00272 (RDA/JFA)
                                                 )
THE UNITED STATES, et al.                        )
                                                 )
                       Defendants.               )

                 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 56, Defendant the United States of America, Dr.

Peter Highnam, the Acting Director of the Defense Advanced Research Projects Agency (“DARPA”),

and Dr. Steven Walker, the former Director of DARPA, hereby respectfully move for summary

judgment. The grounds for this motion are fully explained in the accompanying memorandum of law.

As explained therein, summary judgment is sought as to certain of Plaintiffs’ claims, and as an

alternative to dismissal with respect to the remaining claims that Defendants have moved to dismiss.



DATE: May 26, 2020                            Respectfully submitted,


                                              G. ZACHARY TERWILLIGER
                                              UNITED STATES ATTORNEY

                               By:             /s/
                                              KRISTA ANDERSON
                                              Assistant U.S. Attorney
                                              Office of the United States Attorney
                                              Justin W. Williams U.S. Attorney’s Building
                                              2100 Jamieson Avenue
                                              Alexandria, VA 22314
                                              Telephone: (703) 299-3995
                                              Fax: (703) 299-3983
                                              Email: krista.anderson@usdoj.gov
                                              Counsel for Defendants
OF COUNSEL:
Geraldine Chanel
Terry Stenerson
Defense Advanced Research Projects Agency
                                  CERTIFICATE OF SERVICE

       I hereby certify that on this date, I filed the foregoing electronically using the Court’s

CM/ECF system, which will trigger a notice of electronic filing to the following:

                               Ian A. Cronogue Esq.
                               Gerald H. Werfel. Esq.
                               BAKER, CRONOGUE, TOLLE & WERFEL, PLC
                               1320 Old Chain Bridge Road, Suite 200
                               McLean, Virginia 22101
                               iancronogue@bctwlaw.com
                               ghwerfel@bctwlaw.com
                               Attorneys for Plaintiffs


                                                 /s/
                                                KRISTA ANDERSON
                                                Assistant U.S. Attorney
                                                Office of the United States Attorney
                                                Justin W. Williams U.S. Attorney’s Building
                                                2100 Jamieson Avenue
                                                Alexandria, VA 22314
                                                Telephone: (703) 299-3995
                                                Fax: (703) 299-3983
                                                Email: krista.anderson@usdoj.gov
                                                Counsel for Defendants
